Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 31,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00244-CV


                           GLEN HARGE, Appellant

                                        V.

    ZACHARIAH SAKAKKAH AND EDWIN VILLANUEVA, Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-02955


                 MEMORANDUM                      OPINION

      This is an appeal from an order signed March 5, 2018. On May 16, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.